                      Case 1:21-cv-00858-APM Document 5 Filed 04/28/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                            District of Columbia
                                             __________     District of __________


        James Blassingame and Sidney Hemby                     )
                             Plaintiff                         )
                                v.                             )      Case No. 21-cv-00858-APM
                       Donald J. Trump                         )
                            Defendant                          )

                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         James Blassingame and Sidney Hemby                                                                            .


Date:          04/27/2021                                                                  /s/ Anne Tindall
                                                                                          Attorney’s signature


                                                                                     Anne Tindall Bar no. 494607
                                                                                      Printed name and bar number
                                                                                  United to Protect Democracy
                                                                            2020 Pennsylvania Avenue, NW, Suite163
                                                                                    Washington, DC 20006

                                                                                                Address

                                                                                anne.tindall@protectdemocracy.org
                                                                                            E-mail address

                                                                                           (202) 856-9191
                                                                                           Telephone number

                                                                                           (929) 777-8428
                                                                                             FAX number
